Willson, Judge.
When a defendant in a felony case pleads guilty, the record must affirmatively show, 1, that he was admonished by the court of the consequences; 2, that he was at the time sane; and 3, that in entering such plea he was uninfluenced by any consideration of fear, or by any persuasion or delusive hope of pardon. (Code Grim. Proo., art, 518; Saunders v. The State, 10 Texas Ct. App., 336; Wallace v. The State, Id., 407; Frosh v. The State, 11 Texas Ct. App., 280.)
It is recited in the judgment that the defendant “in open court duly entered his plea of guilty.” It is ingeniously contended by the assistant attorney general that this recital affirmatively shows that all the requisites of a valid plea of guilty were complied with. This position would be entitled to consideration were it not for the fact that, in a motion for a new trial sworn to by the defendant, it ivas directly alleged that the court did not admonish the defendant of the consequences of said, plea, and that the defendant was influenced to enter said plea by being told that he would get five years in the penitentiary if he pleaded not guilty, but if he pleaded guilty would get only two years. The State did not take issue with the defendant upon the truth of the causes set forth in his motion for new trial, as it might have done. (Code Grim. Proo., art. 781; Childs v. The State, 10 Texas Ct. App., 183.)
Such being the state of the record, we must hold that it does not *562affirmatively show a valid plea of guilty, but on the contrary shows a conviction obtained in a manner not sanctioned or permitted by' the law. (Wilkins v. The State, 15 Texas Ct. App., 420.) The judgment is reversed and the cause remanded.

Reversed and remanded.

[Opinion delivered February 14, 1885.]